THEAxTORNEY                        GENERAL

                              OFTEXAS

                             AUSTIN    II.   Tsxan
  WILL     WIJBON
AlTORNEY     GENERAL
                            August 13, 1959


     Honorable Robert S. Calvert
     Comptroller of Public Accounts
     Austin, Texas
                                  Opinion No. W-686
                                      Re:    Whether widow, of a
                                             former Texas Ranger,
                                             who subsequently re-
                                             married, is eligible
                                             for the pension pro-
                                             vided in Senate Bill
                                             53, Acts 56th Legis-
                                             lature, Regular Ses-
                                             sion, 1959, Chapter
     Dear Mr. Calvert:                       283.
            Your opinion request relates to portions of
     Senate Bill No. 53, Acts 56th Legislature, Regular
     Session, 1959, Chapter 283, Page 629, as follows:
                         ensions to Widows of Former
             'Texas'$Z' ers.
                        '     A pension of Eighty
                      ( 80.00) per month shall also
             Dollars "$
             be paid to the widow of each former
             Texas Ranger who meets the following
             conditions:
                  "(1) The widow was legally married
             to a Texas Ranger or former Texas Ranger
             prior to January 1, 1957, and at the time
             of his death;
                  "(2) Her husband met the conditions
             set out in paragraphs (l), (2), and (3)
             of subsection (a) of this Section."
           The fact situation giving rise to this request
    is as stated in your letter:
                                                          ‘   -




Honorable Robert S. Calvert, page 2 (WW-686)


            'Anna Cooke Williams was married
       to Henry Lee Ransom on the 26th day of
       December, 1906. She was married to the
       said Henry Lee Ransom, a Ranger, who was
       killed in line of duty in the Ranger
       Service on the first day of March, 1918.
            "The said Anna Cooke Williams later
       married Purdy M. Williams on the 1st day
       of July, 1922, and Purdy M. Williams died
       on the 30th day of October, 1952.
            'The said Ii.L. Ransom qualified in
       every respect as a Texas Ranger, and were
       he living at this time he would be entitled
       to a Ranger's pension."
       Webster's New International Dictionary (Second
Edition 1938) defines a widow as follows:
            "A woman who has lost her husband by
       death; the female survivor of a marital
       union."
       In various cases throughout the United States
the courts have held that remarriage by a woman would
not terminate her widowhood. In re Rhode's Estate.,
284 N.W. 706, 288 Mich; 220; Alabama Pension Commission
v. Morris, 4 So. 2d 896, 897 242 Ala. 110; Trathen v.
United States, C.A. Pa., 196 F.2d 757, 759; In re
McArthur's Estate, 292 P. 469, 471, 210 Cal. -In
discussing the remarriage of the surviving wife, Corpus
Juris Secundum has taken the following position:
                . However, the word 'widow' is
      frequekiy used to refer to the person of
      the surviving spouse, rather than to her
      marital state or condition, that is, the
      term does not indicate whether she remains
      a widow or marries again; and thus it has
      been said that in the general sense of
      mankind, and even in a legal sense, al-
      though a widow remarries and becomes the
      wife of another she does not cease to be
      the widow of the deceased husband. . . .'
      94 C.J.S. 51, Widow, Sec. 27.
Honorable Robert S. Calvert, Page 3 (WW-686)


       It is our opinion that under the provisions of
Senate Bill No. 53, the remarriage of this surviving
spouse did not destroy her eligibility for the pension
earned by her first husband.
                       SUMMARY
            The subsequent marriage of the
            surviving spouse of a Texas
            Ranger now deceased who was eli-
            gible for a pension did not de-
            prive her of her eligibility to
            receive pension payments under
            Senate Bill No. 53.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas



                           BY

                                 Assistant
JCSrmg:rm
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Raymond V. Loftin, Jr.
Joe Allen Osborn
Riley Eugene Fletcher
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert